               Case 2:18-cv-00928-MJP Document 118 Filed 05/06/19 Page 1 of 9



                                                                 The Honorable Marsha J. Pechman
 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
              YOLANY PADILLA, et al.,                       CASE NO. 2:18-CV-928
10
                          Plaintiffs-Petitioners,
11                v.                                        AGREEMENT
                                                            REGARDING
12            U.S. IMMIGRATION AND                          DISCOVERY OF
                                                            ELECTRONICALLY
              CUSTOMS ENFORCEMENT, et al.,                  STORED
13
                                                            INFORMATION AND
                            Defendants-Respondents.         [PROPOSED] ORDER
14

15

16 The parties hereby stipulate to the following provisions regarding the discovery of

17 electronically stored information (“ESI”) in this matter:

18 A.           General Principles

19 1.         An attorney’s zealous representation of a client is not compromised by conducting

20 discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate

21 in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

22 contributes to the risk of sanctions.

23 2.         The proportionality standard set forth in Fed. R. Civ. P. 26(b)(1) must be applied in

24 each case when formulating a discovery plan. To further the application of the proportionality

25 standard in discovery, requests for production of ESI and related responses should be reasonably

26 targeted, clear, and as specific as possible.


     PAGE-1
               Case 2:18-cv-00928-MJP Document 118 Filed 05/06/19 Page 2 of 9




 1 B.           ESI Disclosures
 2 Within 45 days after the d a t e o f s u b m i s s i o n o f t h i s o r d e r , or at a later time if

 3 agreed to by the parties, each party shall disclose:

 4 1.         Custodians. The five custodians most likely to have discoverable ESI in their possession,
 5 custody or control. The custodians shall be identified by name, title, connection to the instant

 6 litigation, and the type of the information under his/her control.

 7 2.         Non-custodial Data Sources. A list of non-custodial data sources (e.g. shared drives,
 8 servers, etc.), if any, likely to contain discoverable ESI.

 9 3.         Third-Party Data Sources. A list of third-party data sources, if any, likely to contain
10 discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud” storage, etc.)

11 and, for each such source, the extent to which this information is within the custody and control

12 of the party.

13 4.         Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI
14 (by type, date, custodian, electronic system or other criteria sufficient to specifically

15 identify the data source) that a party asserts is not reasonably accessible under Fed. R. Civ.

16 P. 26(b)(2)(B).

17 C.           Preservation of ESI
18 The parties acknowledge that they have a common law obligation to take reasonable and

19 proportional steps to preserve discoverable information in the party’s possession, custody or

20 control. With respect to preservation of ESI, the parties agree as follows:

21 1.         Absent a showing of good cause by the requesting party, the parties shall not be
22 required to modify the procedures used by them in the ordinary course of business to back-up

23 and archive data; provided, however, that the parties shall take reasonable steps to preserve all

24 discoverable ESI in their possession, custody or control.

25 2.         All parties shall supplement their disclosures in accordance with Rule 26(e) with
26


     PAGE-2
                   Case 2:18-cv-00928-MJP Document 118 Filed 05/06/19 Page 3 of 9




 1 discoverable ESI responsive to a particular discovery request or mandatory disclosure where that

 2 data is created after a disclosure or response is made (unless excluded under (C)(3) or (D)(1)-

 3 (2) below or otherwise privileged).

 4 3.         Absent a showing of good cause by the requesting party, the following categories of
 5 ESI need not be preserved:

 6            a.        Deleted, slack, fragmented, or other data only accessible by forensics.

 7            b.        Random access memory (RAM), temporary files, or other ephemeral data
                        that are difficult to preserve without disabling the operating system.
 8            c.        On-line access data such as temporary internet files, history, cache, cookies, and
                        the like.
 9
              d.        Data in metadata fields that are frequently updated automatically, such as last-
10                      opened dates (see also Section (E)(5)).
11            e.        Back-up data that are substantially duplicative of data that are more
                        accessible elsewhere.
12
              f.        Server, system or network logs.
13            g.        Data remaining from systems no longer in use that is unintelligible on the systems
14                      in use.
              h.        Electronic data (e.g. email, calendars, contact data, and notes) sent to or from
15                      mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided
                        that a copy of all such electronic data is routinely saved elsewhere (such as on a
16
                        server, laptop, desktop computer, or “cloud” storage).
17 D.               Privilege
18 The parties will continue to confer regarding the nature and scope of privilege logs for the

19 case, including whether categories of information may be excluded from any logging

20 requirements as they arise, and whether alternatives to document-by-document logs can be

21 exchanged.

22 1.         With respect to privileged or work-product information generated after the filing of the
23 complaint, parties are not required to include any such information in privilege logs.

24 2.         Activities undertaken in compliance with the duty to preserve information are protected
25 from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

26


     PAGE-3
               Case 2:18-cv-00928-MJP Document 118 Filed 05/06/19 Page 4 of 9




 1 3.         The parties intend to enter into a Fed. R. Evidence 502(d) agreement to govern the
 2 clawback of any privileged material which will be separately submitted to the Court.

 3 4.         Privilege Log Based on Metadata. The parties agree that privilege logs shall include
 4 a unique identification number for each document and the basis for the claim (attorney-client

 5 privileged or work-product protection).         For ESI, the privilege log may be generated using
 6 available metadata, including author/recipient or to/from/cc/bcc names; the subject matter or title

 7 and date created. Should the available metadata provide insufficient information for the purpose

 8 of evaluating the privilege claim asserted, the producing party shall include such additional

 9 information as required by the Federal Rules of Civil Procedure.

10 E.              ESI Discovery Procedures
11            1.       On-site inspection of electronic media. Such an inspection shall not be permitted
12 absent a demonstration by the requesting party of specific need and good cause or by agreement

13 of the parties.

14            2.       Search methodology. The parties shall timely attempt to reach agreement on
15 appropriate search terms, or an appropriate computer- or technology-aided methodology, before

16 any such effort is undertaken. The parties shall continue to cooperate in revising the

17 appropriateness of the search terms or computer- or technology-aided methodology.

18 In the absence of agreement on appropriate search terms, or an appropriate computer- or

19 technology-aided methodology, the following procedures shall apply:

20                     a.     A producing party shall disclose the search terms or queries, if any, and
21 methodology that it proposes to use to locate ESI likely to contain discoverable information. The

22 parties shall meet and confer to attempt to reach an agreement on the producing party’s search

23 terms and/or other methodology.

24                     b.     If search terms or queries are used to locate ESI likely to contain
25 discoverable information, a requesting party is entitled to no more than 5 additional terms or

26


     PAGE-4
               Case 2:18-cv-00928-MJP Document 118 Filed 05/06/19 Page 5 of 9




 1 queries to be used in connection with further electronic searches absent a showing of good cause

 2 or agreement of the parties. The 5 additional terms or queries, if any, must be provided by the

 3 requesting party within 14 days of receipt of the producing party’s production.

 4                  c.     Focused terms and queries should be employed; broad terms or queries,
 5 such as product and company names, generally should be avoided. Absent a showing of good

 6 cause, each search term or query returning more than 250 megabytes of data is presumed to be

 7 overbroad, excluding Microsoft PowerPoint files, image and audio files, and similarly large file

 8 types.

 9                  d.     The producing party shall search both non-custodial data sources and ESI
10 maintained by the custodians identified above.

11            e.           The parties reserve their rights to identify responsive documents through
12 methods other than search terms, to include informed custodial self-identification. “Informed

13 custodial self-identification” means a process by which a document custodian, in consultation with

14 legal counsel, identifies folders, drives, or repositories of documents and/or ESI that are likely to

15 contain materials that are responsive to the Receiving Party’s discovery requests.

16            3.    Format. The parties agree that ESI will be produced to the requesting party with
17 searchable text, in a format to be decided between the parties. Acceptable formats include, but are

18 not limited to, native files, multi-page TIFFs (with a companion OCR or extracted text file),

19 single-page TIFFs (only with load files for e-discovery software that includes metadata fields

20 identifying natural document breaks and also includes companion OCR and/or extracted text

21 files),and searchable PDF. Unless otherwise agreed to by the parties, files that are not easily

22 converted to image format, such as spreadsheet, database and drawing files, should be produced

23 in native format.

24            4.    De-duplication.    The parties may de-duplicate their ESI production across
25 custodial and non-custodial data sources after disclosure to the requesting party.

26


     PAGE-5
               Case 2:18-cv-00928-MJP Document 118 Filed 05/06/19 Page 6 of 9




 1            5.     Metadata fields. If the requesting party seeks metadata, the parties agree that only
 2 the following metadata fields need be produced: document type; custodian and duplicate

 3 custodians; author/from; recipient/to, cc and bcc; title/subject; file name and size; original file

 4 path; date and time created, sent, modified and/or received; and hash value.

 5
     F.       MODIFICATION
 6
              This Agreement may be modified by agreement of the parties or by the Court for good
 7
     cause shown.
 8
              Nothing in this Agreement shall be construed to prohibit the undersigned Parties from
 9
     agreeing to modify any provision of this Agreement or seeking relief from the Court. Nor shall
10
     anything in this Agreement or any Party’s compliance be construed as a waiver of any Party’s
11
     rights under the Federal Rules of Civil Procedure. Nor shall anything in this Agreement be
12
     interpreted to require disclosure of information that is not relevant to the claims or defenses in this
13
     case or that is protected by any applicable privilege. Nor shall anything in this Agreement be
14
     construed to waive any objections as to the production, discoverability, or confidentiality of ESI.
15

16

17

18

19

20

21

22

23

24

25

26


     PAGE-6
              Case 2:18-cv-00928-MJP Document 118 Filed 05/06/19 Page 7 of 9




 1 RESPECTFULLY SUBMITTED this May 6, 2019.

 2   s/ Matt Adams
     Matt Adams, WSBA No. 28287                 Trina Realmuto*
 3   Email: matt@nwirp.org                      Kristin Macleod-Ball*

 4                                              AMERICAN IMMIGRATION
     Leila Kang, WSBA No. 48048                 COUNCIL
 5                                              1318 Beacon Street, Suite 18
     Email: leila@nwirp.org
 6                                              Brookline, MA 02446
     Aaron Korthuis, WSBA No. 53974             (857) 305-3600
 7   Email: aaron@nwirp.org                     trealmuto@immcouncil.org
                                                kmacleod-ball@immcouncil.org
 8   NORTHWEST IMMIGRANT
     RIGHTS PROJECT                             *Admitted pro hac vice
 9
     615 Second Avenue, Suite 400
10   Seattle, WA 98104                          Attorneys for Plaintiffs-Petitioners
     Telephone: (206) 957-8611
11   Facsimile: (206) 587-4025
12
   JOSEPH. H. HUNT                              /s/ Archith Ramkumar
13
   Assistant Attorney General                   ARCHITH RAMKUMAR
14 Civil Division                               NY Bar # 5269949
                                                Trial Attorney, District Court Section
15                                              Office of Immigration Litigation
   WILLIAM C. PEACHEY                           Civil Division
16 Director, District Court Section             P.O. Box 868, Ben Franklin Station
   Office of Immigration Litigation             Washington, DC 20044
17
                                                (202) 598-8060; (202) 305-7000 (fax)
18 EREZ REUVENI                                 archith.ramkumar@usdoj.gov
   Assistant Director, District Court Section
19

20                                              Attorneys for Defendants-Respondents
21

22

23

24

25

26


     PAGE-7
              Case 2:18-cv-00928-MJP Document 118 Filed 05/06/19 Page 8 of 9



                                         ORDER
 1

 2 Based on the foregoing, IT IS SO ORDERED.

 3
     DATED: __________________________
 4

 5

 6

 7

 8

 9                                             The Honorable Marsha J. Pechman
10                                             UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     PAGE-8
               Case 2:18-cv-00928-MJP Document 118 Filed 05/06/19 Page 9 of 9




 1                                     CERTIFICATE OF SERVICE
 2
              I hereby certify that on May 6, 2019, I had the foregoing electronically filed with the
 3
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to those
 4
     attorneys of record registered on the CM/ECF system. All other parties (if any) shall be served
 5

 6 in accordance with the Federal Rules of Civil Procedure.

 7

 8                                                  /s/ Archith Ramkumar
                                                    ARCHITH RAMKUMAR
 9
                                                    NY Bar # 5269949
10                                                  Trial Attorney, District Court Section
                                                    Office of Immigration Litigation
11                                                  Civil Division
                                                    P.O. Box 868, Ben Franklin Station
12                                                  Washington, DC 20044
                                                    (202) 598-8060; (202) 305-7000 (fax)
13
                                                    archith.ramkumar@usdoj.gov
14
                                                    Attorney for Defendants
15

16

17

18

19

20

21

22

23

24

25

26


     PAGE-9
